Title: From James Minor to William Armistead Burwell, 30 June 1805
From: Minor, James
To: Burwell, William Armistead


                  
                     Dear Sir 
                     
                     Fredericksburg. June 30, 1805
                     
                  
                  I Received your Letter by the last Mail: Mr Beckley is mistaken in stateing that Genl Stevens had offered to give me some information respecting the conduct of the President of the U.S. at the time the State of Virginia was invaded by the English—I told Mr B that Genl S. could give such information and from his known Character I doubted not but that he would, if applied to; that I had a thought of making the aplication to him—This I have since done, and when I receive his answer I will communicate it to you
                  In the mean time I will, for your satisfaction, state what I heard him say on the subject. The Conversation took place at Genl Stevens’s Table where there was a mixture of People of different Politicks, some one mentioned the publication of Colo Sims, then a New thing, various opinions were expressed respecting this publication, before the General said any thing, at length, with a warmth, Expressive of the honest Indignation with which he was filled, he said it was a D___d lie to his certain knowledge; that he dispised the Idea of effecting any Political or Party purpose at the Expence of Truth; That it was true he and Mr J. differed in their Political opinions, but nevertheless he did not believe there was a Man in the U.S more attached to the Interest of his Country than Mr Jefferson, that the real difference of opinion between them was as to the mode of promoteing that Interest—he then went onto state particulars—That he was at Richmond as a Member of the Legislature, and was among the last who quitted Richmond on the Alarm being given that the Enemy were comeing into the City, that he saw Mr Jefferson there long after he thought it prudent that he should be gone, that he told Mr J. so and urged him to be gone, stated to him what effect his Capture might have upon the State, that as he had no Troops he could do no possible good by staying—Mr J. replied that his reason for staying was to save as many of the publick Records as he could, that he could effect more by his presence, than he could by Agents, that he was well mounted and was not apprehensive of being taken—And I think he added that he believed Mr J. did not leave the City untill the Enemy entered the lower End of it—from the City he went to Westham and there took measures to secure the publick Arms—he then proceeded speak of his Mr J’s conduct at Charlottes Ville when the Enemy came up there, the particulars of this I do not distinctly recollect, but recollect it tended to acquit Mr J. of all blame—He concluded this, to me, pleasing narrative by a laughable anecdote of himself, of his being pursued out of Charlottsville on a passing Waggon Horse, by the British light horse; being overtaken near the Wood, and his hat struck off with a Sword; his makeing a feint to surrender by which the Trooper passed him, when puting Spurs to his paces he gained the Wood and made his Escape.
                  I am with much Esteem Dear Sir yr. friend & Serv
                  
                     J. Minor 
                     
                  
               